                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                             Civil Action: 3:21-cv-00221

    EQUAL EMPLOYMENT                                         )
    OPPORTUNITY COMMISSION,                                  )
                                                             )
                         Plaintiff,                          )
    and                                                      ) PLAINTIFF-INTERVENOR’S
                                                             ) COMPLAINT IN
    CHRISTIN SMITH                                           ) INTERVENTION
                                                             )
                         Plaintiff-Intervenor                )
                 v.                                          )
                                                             )
    MODERN POLYMERS, INC.,

                          Defendant.

                         _____________________________________________


           Plaintiff-Intervenor, complaining of Defendant Modern Polymers, Inc., alleges the

following:

                                          NATURE OF ACTION

           Pursuant to the Court’s June 18, 2021, Order [Doc. 10] granting Plaintiff-

Intervenor’s Motion to Intervene pursuant to Fed.R.Civ. P.24(a)(1) and Title VII, 42

U.S.C. § 2000e-5(f)(1), Plaintiff-Intervenor files her Complaint and claims for violations

of her civil rights protected by federal law against Defendant, including Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §2000 et seq.1



1
 Plaintiff-Intervenor has also filed a lawsuit on June 9, 2021 (Smith v. Modern Polymers, Inc.; John Stanley- File
No: 21CVS 2408) in Gaston County Superior Court for her state law claims for violations of North Carolina law
against Defendant Modern Polymers, Inc. and Defendant John Stanley.

                                                         1

          Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 1 of 17
                             JURISDICTION AND VENUE

1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1343, and

1345. This action is authorized and instituted pursuant to Sections 706(f)(1) and (3) of

Title VII, 42 U.S.C. §2000e-5(f)(1) and (3) (Title VII). Plaintiff-Intervenor intervenes

pursuant to the Equal Employment Opportunity Commission’s (EEOC) May 12, 2021,

Complaint [Doc. 1] against Defendant Modern Polymers, Inc. for violations of Title VII

pursuant to 42 U.S.C. § 2000e-5(f)(1) and (3) and Section 706 (f)(1) and (3).

2.     All of the acts complained of occurred within, and each party is a resident of, the

Western District of North Carolina. Venue is therefore proper in this Court pursuant to 28

U.S.C § 1391.

                                         PARTIES

3.      Plaintiff-Intervenor, Christin Smith, 27, is a resident of Cleveland County, North

Carolina. At all relevant times of this action, Plaintiff-Intervenor was an employee of

Defendant as defined by Title VII.

4.      Plaintiff, the EEOC, is the agency of the United States of America charged with

the administration, interpretation, and enforcement of Title VII and is expressly authorized

to bring the original action in this case by Sections 706(f)(1) and (3) of Title VII, 42 U.S.C.

§2000e-5(f)(1) and (3).

5.      Defendant Modern Polymers, Inc. is a corporation organized, and existing under

the law of the state of North Carolina. Modern Polymers is located in Gaston County, North

Carolina. Defendant is engaged in providing plastic fabrication, specialty molding, and

                                              2

     Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 2 of 17
foam products in the Charlotte metropolitan area and conducts business across the state of

North Carolina and the United States. At all times pertinent to this action, Defendant

employed more than fifteen (15) employees and was the employer as defined by Title VII.

                                         FACTS

6.     Plaintiff-Intervenor initially began work for Defendant in March 2018 through a

temporary staffing employment agency working at their manufacturing plant and facilities

in Cherryville, North Carolina.

7.      Based on Plaintiff-Intervenor’s excellent performance she was hired on full-time

by Modern Polymers on or about June 6, 2018.

8.     Plaintiff-Intervenor was assigned to work in the Quality Assurance Department and

held the position of Quality Technician during the entire tenure of her employment.

9.     Plaintiff-Intervenor’s job duties included reviewing orders, supplier shipments, and

reviewing materials and supplies throughout Modern Polymer’s Cherryville facilities.

Plaintiff -Intervenor’s Initial Employment with Defendant and Warnings Regarding
                                       Stanley

10.    Upon hiring or shortly thereafter, Plaintiff-Intervenor was advised by female

employees of Defendant, including members of management, that Mr. John Stanley, a

supervisor employed by Defendant, was extremely flirtatious and had aggressively pursued

female employees for dating and sexual relationships prior to Plaintiff-Intervenor’s hire.

11.    Upon information and belief, Robin Heavener, a female manager of Defendant,

was aware of Stanley’s harassment and pursuit of female employees prior to Plaintiff-

Intervenor’s full-time employment with Defendant.


                                             3

      Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 3 of 17
12.       Upon information and belief, other members of Defendant’s management and

ownership were aware of complaints against Stanley related to sexual harassment and

pursuit of female employees.

13.       Plaintiff-Intervenor informed her female colleagues and members of management

that she only wanted to perform her job duties at work and was happily engaged to her

fiancé.

             Pervasive Sexual Harassment of Plaintiff-Intervenor by Stanley

14.       In or about June 2018, Stanley began showing romantic interest in Plaintiff-

Intervenor, including spending time around her workstation which was unrelated to the

performance of Stanley’s job duties.

15.       Plaintiff-Intervenor and Stanley had to interact with and communicate with one

another at times to complete their respective job duties on or about Defendant’s plant and

facilities, but Stanley was not Plaintiff-Intervenor’s direct supervisor.

16.       Beginning in or about mid-June 2018, Stanley began leaving gifts and flowers at

Plaintiff-Intervenor’s desk and workstation prior to her arrival at work. The initial

unwanted gestures and gifts began as gifts of food, candy, and flowers on multiple

occasions.

17.       Plaintiff-Intervenor was humiliated and embarrassed by the gestures and informed

Stanley to stop as the gifts were unwanted, embarrassing, and inappropriate.

18.       Plaintiff-Intervenor’s co-workers and colleagues with workstations nearby did not

receive similar gifts or gestures from Stanley.

19.       In or about August 2018, Stanley’s harassment of Plaintiff-Intervenor began to

                                              4

      Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 4 of 17
escalate. Stanley began first insinuating, and then directly asking Plaintiff-Intervenor to

engage in a personal dating relationship with him despite knowing she was engaged to her

fiancé.

20.       Mr. Stanley repeatedly began telling Plaintiff-Intervenor he would “treat her

better” than Plaintiff-Intervenor’s fiancé did. Stanley told Plaintiff-Intervenor’s co-

workers and others that he was pursuing a dating and sexual relationship with Plaintiff-

Intervenor.

21.       Plaintiff-Intervenor informed Stanley that she did not wish to date him and that she

was happily engaged. Further, Plaintiff-Intervenor told Stanley that the gifts and any

romantic pursuit of her must stop immediately.

22.       Plaintiff-Intervenor continued to communicate with Stanley as it related to her job

duties and issues related to their work but attempted to avoid any further interactions.

23.       In or about the summer of 2018, Plaintiff-Intervenor was approached by Emily

Whitworth, an employee who performed human resources functions for Defendant. Ms.

Whitworth indicated that Stanley had interest in pursuing a dating relationship with

Plaintiff-Intervenor and encouraged Plaintiff-Intervenor to give Stanley “a chance.”

24.       Plaintiff-Intervenor was shocked by Ms. Whitworths’s comments and was

emphatic with Ms. Whitworth that she was not interested in a romantic relationship with

Stanley. Plaintiff-Intervenor stated she wanted Stanley’s harassing and unlawful conduct

to cease immediately.

25.       Despite Plaintiff-Intervenor’s unequivocal statements and complaints regarding

Stanley to Human Resources, Defendant failed to take steps to protect Plaintiff-Intervenor

                                               5

      Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 5 of 17
from further harassment and unlawful conduct by Stanley.

          Unlawful Touching and Assault of Plaintiff-Intervenor by Stanley

26.     Beginning in August 2018 and until Plaintiff-Intervenor’s discharge, Stanley

started unwanted physical touching of Plaintiff-Intervenor. The unwanted physical

touching began with Stanley running his hands along the lower back of Plaintiff-Intervenor

as he passed by her on the plant floor.

27.     Beginning in August 2018 Stanley also began slapping Plaintiff-Intervenor’s

buttocks without Plaintiff-Intervenor’s consent. This unlawful conduct continued until her

discharge in April 2019.

28.     The unlawful touching of Plaintiff-Intervenor’s buttocks occurred while Plaintiff-

Intervenor passed Stanley on the stairwell or if Plaintiff-Intervenor got up to leave her

workstation when Stanley was in the room.

29.     Defendant Stanley intentionally tried to create scenarios where Plaintiff-Intervenor

and Stanley were alone in an office or not in the line of vision of others in order to touch

Plaintiff-Intervenor without her consent.

30.     In or around the same time in August of 2018 and through her discharge, Stanley

placed gifts on Plaintiff-Intervenor’s desk which were sexual in nature. On at least one

occasion, Stanley placed panties on Plaintiff-Intervenor’s desk in a bag as a “gift”. Plaintiff-

Intervenor refused to accept the inappropriate and harassing gesture and demanded his

conduct stop.

31.     Members of Defendant’s management were or should have been aware of the

pervasive sexual harassment and unlawful touching of Plaintiff-Intervenor by Stanley and

                                               6

      Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 6 of 17
failed to intervene or stop the conduct.

32.     Stanley would remark about Plaintiff-Intervenor’s appearance, including that he

had seen Plaintiff-Intervenor’s underwear when she bent down to pick something up from

her workstation. Stanley also showed Plaintiff-Intervenor pictures he had taken of her as

she exited a room and remarked about her body.

33.     In or about August 2018, following the completion of a shift, Plaintiff-Intervenor

discovered candy and a teddy bear made of artificial flowers had been placed in her car

which was parked in the employee parking lot. Earlier in the day Stanley had indicated he

had “left something” for Plaintiff-Intervenor.

34.     In the fall of 2018, following the completion of a shift, Stanley called Plaintiff-

Intervenor over to his car where he was standing with his trunk open. Stanley showed

Plaintiff-Intervenor a black duffel bag in his trunk which contained sex toys.

35.     Stanley suggested that Plaintiff-Intervenor take a sex toy and try rubbing it on her

breasts. Plaintiff-Intervenor was shocked by Stanley’s actions and immediately left to

avoid further harassment.

36.     Plaintiff-Intervenor had previously heard Stanley discuss his sex life during work

hours. Plaintiff-Intervenor was also aware through conversations with other female

employees that Stanley had previously discussed the use of sex toys and watching

pornography at work.

37.     In the weeks prior to Plaintiff-Intervenor’s discharge, Plaintiff-Intervenor

witnessed Stanley watching pornography on his phone while at work.

38.     Stanley discussed his sex life, including his BDSM lifestyle, while at work and in

                                             7

      Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 7 of 17
the presence of other employees of Defendant.

39.    Upon information and belief, Defendant, including members of management, were

aware of Stanley discussing his sex life and pornography in the workplace.

40.    Beginning in or about September 2018 and continuing until her discharge, Plaintiff-

Intervenor was unlawfully touched by Stanley on multiple occasions while Plaintiff-

Intervenor was seated at her computer. Stanley would request to look at something on

Plaintiff-Intervenor’s computer screen where she was seated which he claimed was related

to work. While Plaintiff-Intervenor and Stanley were at her desk looking at the computer

screen, Stanley would touch Plaintiff-Intervenor’s inner thighs and legs.

41.    On each occasion the unlawful touching and sexual harassment occurred Plaintiff-

Intervenor would direct Stanley to stop and leave the work area and find co-workers.

Plaintiff-Intervenor made every possible effort to ensure she was in the presence of co-

workers with Stanley at work.

42.     Defendant knew about the harassment of Plaintiff-Intervenor by Stanley and failed

to take steps to protect Plaintiff-Intervenor from further physical assault and sexual

harassment.

43.      In or about early 2019, Plaintiff-Intervenor and a female co-worker approached

Robin Heavener to describe the sexual harassment of Plaintiff-Intervenor by Stanley, and

request that the unlawful harassment and conduct cease. This included describing frequent

unwanted contact by text message and phone calls by Stanley to Plaintiff-Intervenor.

44.     Despite Plaintiff-Intervenor’s complaints to human resources and management,

Defendant failed to take proper steps to protect Plaintiff-Intervenor from further sexual

                                            8

      Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 8 of 17
harassment and a hostile work environment.

45.     In the weeks prior to Plaintiff-Intervenor’s discharge, Plaintiff-Intervenor was

approached by Defendant’s Plant Manager and asked why she was seen with Stanley so

much during work hours. Plaintiff-Intervenor informed the attention of Stanley towards

her was unwelcome, and she wished for the harassment to cease immediately.

         Plaintiff-Intervenor’s Discharge from Employment with Defendant

46.     Despite Plaintiff-Intervenor’s complaints and Defendant’s knowledge of the

pervasive sexual harassment toward Plaintiff-Intervenor, Defendant failed to take any steps

to stop the unlawful conduct or protect Plaintiff-Intervenor.

47.     The pervasive sexual harassment of Plaintiff-Intervenor caused significant

emotional distress and adversely impacted Plaintiff-Intervenor’s mental health and

personal relationships. The severe and pervasive sexual harassment, including unlawful

physical touching, caused Plaintiff-Intervenor significant emotional distress, humiliation,

and mental anguish.

48.     Plaintiff-Intervenor was subjected to a hostile work environment based on her sex

which was reasonable and foreseeable.

49.     Accordingly, Plaintiff-Intervenor was constructively discharged and forced to

resign due to the hostile work environment created by the severe and pervasive sexual

harassment.

50.     Upon information and belief, subsequent to Plaintiff-Intervenor’s constructive

discharge, Stanley remained employed with Defendant.

51.     Upon information and belief, subsequent to Plaintiff-Intervenor’s constructive

                                             9

      Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 9 of 17
discharge, additional complaints were made by, or on behalf of, female employees

regarding Stanley’s unlawful conduct.

52.     As a result of the actions of Defendant, Plaintiff-Intervenor has continued to suffer

from severe and chronic emotional distress, including the diagnosis of disorders associated

with severe depression and anxiety.

         Plaintiff-Intervenor’s Filing of her EEOC Charge of Discrimination
                      and Exhaustion of Administrative Remedies

53.     As a result of Defendant’s actions, on or about April 11, 2019, Plaintiff-Intervenor

filed a Charge of Discrimination (Charge # 430-2019-01610C) with the EEOC at their

Charlotte office alleging sexual harassment, sex discrimination, and a hostile work

environment based on her sex.

54.     On July 30, 2020, the EEOC issued a Determination finding reasonable cause that

Plaintiff-Intervenor had been subjected to a hostile work environment based on Plaintiff-

Intervenor’s sex, and Defendant knew or should have known of the sexually harassing

behavior but failed to take prompt and effective action to stop the sexual harassment.

55.     Further, the EEOC’s Determination found evidence that since 2018 Defendant had

subjected a class of female employees to a sexually hostile work environment at

Defendant’s Cherryville, NC facility.

56.     The EEOC Determination found that the same male co-worker that had harassed

Plaintiff-Intervenor (as described above) had engaged in similar unwelcome conduct

toward other female employees based on their sex, and Defendant knew or should have

known of the sexually harassing behavior but failed to take prompt and effective action to


                                             10

      Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 10 of 17
stop it.

57.        Following failed Conciliations, the EEOC transferred Plaintiff-Intervenor’s EEOC

Charge to the EEOC’s legal unit for further investigation and potential enforcement.

58.        On May 11, 2021, the EEOC filed their Complaint [ Doc. 1] with this Court for

Defendant’s violations of Title VII and Title I of the Civil Rights Act of 1991.

59.        On June 17, 2021, Plaintiff-Intervenor filed her Motion to Intervene and

Memorandum in Support [Doc.7-8] with this Court pursuant to Fed.R.Civ. P.24(a)(1) and

Title VII, 42 U.S.C. § 2000e-5(f)(1).

60.        On June 21, 2021, Plaintiff-Intervenor received notice that her Motion to Intervene

was granted by the Court on June 18, 2021. [Doc. 10].

61.        Plaintiff-Intervenor has complied with all procedural prerequisites and conditions

precedent prior to filing these claims.

                              FIRST CLAIM FOR RELIEF
                    Sex (female) Discrimination in Violation of Title VII

1.         Plaintiff-Intervenor hereby incorporates the foregoing paragraphs as if fully set out

herein.

2.         As stated above, Plaintiff-Intervenor was a member of the protected class under

Title VII as a female and was protected from by Title VII from sex discrimination and

harassment in the workplace.

3.         Throughout her employment with Defendant, Plaintiff-Intervenor was subjected to

unwelcome sex discrimination and harassment that was persistent and pervasive.




                                                11

      Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 11 of 17
4.      Specifically, Defendant wrongfully and intentionally discriminated against

Plaintiff-Intervenor in violation of 42 U.S.C. § 2000e-2, as follows:

           a. Subjecting Plaintiff-Intervenor to a sexually hostile workplace, and failing to

               take reasonable and prompt corrective action to address and end

               discrimination;

           b. Subjecting Plaintiff-Intervenor to discriminatory and harassing statements,

               comments, and unlawful conduct as a result of sex (female);

           c. Subjecting Plaintiff-Intervenor to disparate treatment in comparison to her

               male colleagues;

           d. Ratifying the unlawful conduct, including the persistent and pervasive sex

               discrimination, sexual harassment, and unlawful touching by Stanley;

           e. Failing to adequately investigate and remedy Plaintiff-Intervenor’s

               complaints of sexual harassment and unlawful conduct in the workplace;

           f. Constructively discharging Plaintiff-Intervenor as a result of sexual

               harassment and a sexually hostile work environment.

5. As a proximate result of Defendant’s acts of sex discrimination against Plaintiff-

     Intervenor, Plaintiff-Intervenor has suffered substantial damages, including lost

     income and benefits and other economic losses, mental anguish, and emotional

     distress; loss of reputation and quality of life, and other damages to be proven at trial.

6. Plaintiff-Intervenor is entitled to appropriate relief pursuant to Title VII, including

     compensatory damages and reasonable attorneys' fees and costs for her representation

     herein pursuant to 42 U.S.C. § 2000e-5(k).

                                              12

     Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 12 of 17
7.        The acts of Defendant, as described above, were malicious, and evinced an

intentional or reckless indifference to and disregard for the federally protected civil rights

of Plaintiff-Intervenor. Accordingly, Plaintiff-Intervenor is entitled to punitive damages in

an amount to be determined by a jury pursuant to 42 U.S.C. § 1981a(b).

                          SECOND CLAIM FOR RELIEF
            Hostile Work Environment in Violation of Title VII-Sex (female)

8.        Plaintiff-Intervenor hereby incorporates the foregoing paragraphs as if fully set out

herein.

9.        As stated above, Plaintiff-Intervenor was a member of the protected class under

Title VII as a female and was protected from by Title VII from sex discrimination and a

hostile work environment in the workplace.

10.       Throughout her employment with Defendant, Plaintiff-Intervenor was subjected to

unwelcome sex discrimination and harassment that was persistent and pervasive.

11.       Specifically, Defendant wrongfully and intentionally discriminated against

Plaintiff-Intervenor in violation of 42 U.S.C. § 2000e-2, as follows:

            a. Subjecting Plaintiff-Intervenor to a sexually hostile workplace, and failing to

                take reasonable and prompt corrective action to address and end

                discrimination;

            b. Subjecting Plaintiff-Intervenor to discriminatory and harassing statements,

                comments, and conduct as a result of her sex (female);

            c. Subjecting Plaintiff-Intervenor to disparate treatment in comparison to her

                male colleagues;


                                               13

      Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 13 of 17
            d. Ratifying the unlawful conduct, including the persistent and pervasive sex

                discrimination and harassment by Stanley;

            e. Constructively discharging Plaintiff-Intervenor as a result of sexual

                harassment and a sexually hostile work environment.

12.       As a proximate result of Defendant’s acts of sex discrimination and hostile work

environment against Plaintiff-Intervenor, Plaintiff-Intervenor has suffered substantial

damages, including lost income and benefits and other economic losses, mental anguish,

and emotional distress; loss of reputation and quality of life, and other damages to be

proven at trial.

13.        The acts of Defendant, as described above, were malicious, and evinced an

intentional or reckless indifference to and disregard for the federally protected civil rights

of Plaintiff-Intervenor. Accordingly, plaintiff is entitled to punitive damages in an amount

to be determined by a jury pursuant to 42 U.S.C. § 1981a(b).

                                 REQUEST FOR RELIEF

WHEREFORE, plaintiff -intervenor requests the following relief:

A.        That she recovers compensatory damages against Defendant in an amount in excess

of $100,000;

B.        That she recovers punitive damages against Defendant in an amount in the

judgment of the jury;

C.        That she be awarded pre-trial and post-judgment interest on all amounts awarded

herein;

D.        That she be awarded the costs of this action; and

                                              14

      Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 14 of 17
E.      That she be granted further relief as the court deems just and proper.

          PLAINTIFF INVERVENOR’S DEMAND FOR A JURY TRIAL

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff-Intervenor hereby

demands a trial by jury on all issues presented herein.



This the 23rd day of June 2021.

                                          /s/ Daniel C. Lyon__________
                                          Daniel C. Lyon
                                          N. C. State Bar No. 43828
                                          Elliot Morgan Parsonage, PLLC
                                          300 E. Kingston Ave.
                                          Suite 200
                                          Charlotte, NC 28203
                                          Phone: 704-707-3705
                                          dlyon@emplawfirm.com




                                             15

     Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 15 of 17
                              CERTIFICATE OF SERVICE


       The undersigned attorneys hereby certify that they have on this date served a copy

of the foregoing Plaintiff-Intervenor’s Complaint in Intervention with the Clerk of

Court using the CM/ECF system which will send notification of such filing to the

following parties to this action:

Haynsworth Sinkler Boyd, P.A.

Christopher B. Major, Fed. ID #31663
ONE North Main, 2nd Floor (29601)
P.O. Box 2048
Greenville, S.C. 29602
Telephone: 864.240.3200
Facsimile: 864.240.3300
cmajor@hsblawfirm.com

Christine Gantt--Sorenson
Haynsworth Sinkler Boyd, P.A.
One North Main, 2nd Floor
Greenville, SC 29601
Telephone: 864.240.3200
Pro Hac Vice pursuant to L.R 83.1 (ECF registration pending)*

Pierce T. MacLennan
Haynsworth Sinkler Boyd, P.A.
135 S. Dargan Street, Suite 300
Florence, SC 29501
Telephone: 843.720.4429
Pro Hac Vice pursuant to L.R 83.1 (ECF registration pending)*
Attorneys for Defendant Modern Polymers, Inc.



Equal Employment Opportunity Commission (EEOC)

Zoe G. Mahood (21722)
Senior Trial Attorney
Equal Employment Opportunity Commission

                                           16

     Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 16 of 17
Raleigh Area Office
434 Fayetteville Street, Suite 700
Raleigh, NC 27601
Phone: (984) 275-4809
Fax: (919) 856-4151
Email: Zoe.Mahood@eeoc.gov

Attorney for Plaintiff EEOC
                                     /s/Daniel C. Lyon
                                     Daniel C. Lyon
                                     N.C. State Bar No. 43828
                                     Elliot Morgan Parsonage, PLLC
                                     300 E. Kingston Ave, Suite 200
                                     Charlotte, NC 28203
                                     Telephone: 704.707.3705
                                     E-Mail: dlyon@emplawfirm.com




                                       17

     Case 3:21-cv-00221-RJC-DCK Document 15 Filed 06/23/21 Page 17 of 17
